El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
Ante la.sección de San Juan del antiguo Tribunal de Dis-trito de Puerto Rico, Luis Alvarez Camps presentó una ac-ción de daños y perjuicios, alegando que la esposa del deman-dado lo había calumniado ya que, en presencia de numerosas personas, que le oyeron, ella había manifestado públicamente que el demandante era un pillo y le había robado a ella ciento ochenta dólares, siendo falsas tales manifestaciones.
Después de haberse visto el caso en sus méritos, el Tribunal de San Juan formuló las siguientes conclusiones de hechos, que no han sido impugnadas en esta apelación:
“1. Que el demandado Manuel Pérez es casado con Rosa Ma-ría Rodríguez, con quien vive como esposo y esposa en Santurce, de San Juan, Puerto Rico.
“2. Que entre 4:00 y 5:00 P. M. (cuatro y cinco de la tarde) del 7 de julio de 1950 y en la calle Tapia de Santurce, de-San Juan, Puerto Rico, Rosa María Rodríguez, esposa del demandado, le dijo al demandante: ‘Mira tú, pillo, me robaste $180 (ciento ochenta dólares)’.
“3. Que la frase anterior fué dicha por Rosa María Rodrí-guez públicamente en alta voz, al alcance del oído del deman-dante y de otras personas que se encontraban en el sitio.
*455“4. Que el demandante le adeudaba al demandado la canti-dad de cien dólares ($100) que fueron los que la esposa de este último trataba de cobrarle al demandante y que alega el contra-demandante que su esposa gestionaba cobrar.
“5. Que la conducta antes expuesta de la esposa del deman-dado contra-demandante, afectaron adversamente en el orden moral al demandante Luis Álvarez Camps y también le causó su-frimientos mentales y perjuicios a su reputación.
“6. Que los daños y perjuicios sufridos por el demandante, el Tribunal los estima en Mil Dólares ($1,000).
“7. Que el demandante en ningún momento ni en sitio alguno profirió ni palabras insultantes, ni calumniosas ni deprimentes contra o en presencia de la esposa del demandado contra-deman-dante, o en presencia de persona alguna. El Tribunal no da crédito alguno a los testimonios ofrecidos por la parte deman-dada contra-demandante.”
El tribunal a quo dictó sentencia declarando con lugar la demanda y condenando al demandado a pagarle al deman-dante la suma de $1,000 en concepto de daños y perjuicios y $250 para honorarios de abogado. El demandado ha apelado ante nos y ha señalado los siguientes errores:
“1. El Tribunal de Primera Instancia de Puerto Rico, Tribunal Superior, sala de San Juan, cometió error al declarar con lugar la demanda, concluyendo como cuestión de derecho que la esposa del demandado-apelante cometió el delito de calumnia al imputarle falsamente al demandante-apelado la comisión de un delito público, por virtud de la frase proferida por la esposa del demandado-apelante y dirigida al demandado-apelado, y que fué la siguiente: ‘mira tú pillo, me robaste $180’ (T.A. págs. 9-10), presumiendo, aunque ello no se desprende de las conclusiones de derecho a que llegara el tribunal inferior, que la palabra pillo, en la forma en que fué proferida, es calumniosa per se.
“2. El tribunal inferior cometió error al dictar sentencia condenando al demandado-apelante a pagar al demandante-ape-lado la suma de $1,000 por concepto de daños, y $250 de hono-rarios de abogado.”
De la prueba del demandante, creída por el tribunal a quo, y de las conclusiones de hecho ya enumeradas, surgen los siguientes hechos esenciales:
*4561. Que el demandante anteriormente le debía una canti-dad de dinero a la esposa del demandado, y no le había pagado esa cantidad.
2. Que al decirle al demandante que él era un pillo y le había robado $180 a ella, la esposa del demandado no men-cionó ni se refirió a la deuda ya indicada, ni calificó su impu-tación al demandante con palabras algunas que le hicieran saber a los oyentes y al público que existiese esa deuda anterior, ni expresó palabras que tendiesen a demostrar que su acusación se basaba en el hecho de que el demandante no ha-bía pagado la deuda. Ella se limitó a decir exclusivamente que el demandante era un pillo y le había robado a ella $180.
Las doctrinas prevalecientes en Puerto Rico sobre el asunto objeto de este litigio se expresan muy adecuadamente en el caso de Moraza v. Rexach, Sporting Corp., 68 D.P.R. 468, 471, en donde se dice lo siguiente:
“La corte de distrito aparentemente fué de opinión que el llamarle ‘pillo’ a una persona, automáticamente da lugar a una causa de acción por calumnia, independientemente de las circuns-tancias concurrentes o del resto del lenguaje en que se empleó el epíteto. Al fallar el caso a favor del demandante, dijo la corte que ‘En la común parlanza de Puerto Rico la palabra “pillo” es un sinónimo de “ladrón”. El llamar ladrón a una persona es libeloso per se. Jiménez v. Díaz Caneja, 14 D.P.R. 9; Palou v. Ríos, 23 D.P.R. 363; Mulero v. Martínez, 58 D.P.R. 321.’
“Cuando una manifestación es calumniosa per se, procede el reparo sin necesidad de probar daños efectivos. Méndez v. Kraidman, 63 D.P.R. 281. Pero según nuestra ley una mani-festación es calumniosa per se solamente si ella imputa al deman-dante la comisión de un delito. Sección 3 de la Ley que Esta-blece los Pleitos por Libelo y Calumnia, Código de Enjuiciamiento Civil, ed. de 1933, pág. 308. Por tanto, la manifesta-ción de que el demandante es un pillo es calumniosa per se, si dicho epíteto se emplea literalmente para imputar la comisión de un delito. Pero si las circunstancias y el resto del lenguaje empleado demuestran que la frase se profirió en sentido figurado como una mera expresión de abuso en un arrebato de excitación y pasión, esto no constituye la imputación de que el demandante cometió un delito, y en consecuencia, no es calumniosa per se. *457Anotación, 37 A.L.R. 883; L.R.A. 1917 D 205; Hansen v. Dethridge, 67 N.Y.S.2d 168 (1946); Jones v. Hill, 146 P.2d 294 (Okla., 1944); Dalton v. Woodward, 280 N.W. 215 (Neb., 1938); Shankroff v. La Guardia, 61 N.Y.S.2d 839 (1935).
“Los casos citados por la corte inferior concurren con este criterio. En el caso de Jiménez no se alegó que el demandado no empleara la palabra ‘ladrón’ literalmente. Y el fallo en dicho caso fué de hecho a favor del demandado sobre una cuestión no pertinente aquí. En los casos de Mulero v. Martínez, supra, Díaz v. P. R. Ry., Light & Power Co., 63 D.P.R. 808, y casos en este último citados, estas manifestaciones fueron patentes impu-taciones de delito más bien que términos abusivos proferidos en sentido figurado.
“Por otro lado, el caso de Palou es enteramente de aplicación. Allí la demandada había cedido en arrendamiento un bien in-mueble a la firma de la cual el demandante era miembro. Al exigirle al demandante el pago del canon de arrendamiento, la demandada lo llamó un ‘sinvergüenza, pillo y ladrón’. Revoca-mos la sentencia de la corte de distrito a favor del demandante, diciendo a la pág. 366 :
“ ‘Ahora bien, de acuerdo con la ley y la jurisprudencia, no siempre que se llama “ladrón” a una persona se comete el delito de calumnia, y a nuestro juicio, después de un estudio cuidadoso de la prueba practicada y de los mismos hechos declarados pro-bados por el juez sentenciador, no es posible concluir que la in-tención manifiesta de la demandada en este pleito fuera la de im-putar al demandante un verdadero delito de hurto o robo. La demandada cobró en forma incorrecta y abusiva en verdad una deuda al demandante. Éste reconoció la existencia de la deuda, pero alegó que no era él sino una sociedad de la que formaba parte la que debía el dinero reclamado por la demandada. Todos los que oyeron a la demandada pudieron comprender perfecta-mente que se trataba de un asunto de negocios, en el que una mujer, la demandada, parte en el mismo, en un momento de calor o de ira, fué más allá de lo que las buenas formas y el propio respeto exigen de consuno, pero no de la fría y consciente im-putación de un delito.’ ”
“Recientemente resolvimos lo mismo en un caso criminal, en el que se imputaba al acusado el delito de calumnia por haber llamado ‘pillo’ a un funcionario público. Pueblo v. Pargas, 67 D.P.R. 818.
“De igual manera creemos que en este caso un hombre de 80 años de edad, en un momento de indignación mientras discutía *458un negocio, fué más allá de la debida compostura. Pero su len-guaje, al ser oído como parte de todas las discusiones habidas, fué una reprimenda al demandante por haber vendido una cua-dra que Rexach creyó no tenía derecho a vender, y no una acu-sación deliberada y consciente de que el demandante había come-tido un delito. En verdad, el propio demandante, al no apelar de la sentencia desestimando la primera causa de acción, aparen-temente ha admitido que hubo alguna justificación para. la indig-nación de Rexach, porque el demandante había vendido la cuadra radicada en terrenos de la corporación demandada. De cual-quier modo, no importa los méritos de la disputa en cuanto al status de la cuadra, es evidente que la caracterización de Moraza por Rexach como un ‘pillo, canalla, sinvergüenza’ fué un ex abrupto consecuencia de la contrariedad ocasionádale por la con-ducta de Moraza, y no realmente una acusación de delito. El empleo de los vituperios y ultrajes es de muy mal gusto; pero no constituye calumnia per se.”
En el caso citado y en el de Palou v. Ríos, 23 D.P.R. 363, conjuntamente con las imputaciones de que el demandante era un “pillo” o un “ladrón”, o que el demandante había ro-bado, la parte demandada exteriorizó, en el mismo momento o acto, otras palabras o conceptos que tendían a explicar el origen de la acusación, y eran indicativos de que las imputa-ciones se basaban en las relaciones comerciales previas entre las partes, o en el hecho de que había deudas anteriores. Bajo esas circunstancias, las personas que oyeron las pala-bras tenían una base razonable para creer que las pala-bras pronunciadas no imputaban realmente la comisión de un delito, ni que tal era la intención de la parte actora, sino que más bien constituían una especie de desahogo emocional pro-ducido por un estado de excitación o indignación. Sin embargo, en el caso de autos no se expresaron palabras califica-doras. La acusación fué escueta, desnuda, absoluta y des-provista de explicaciones de clase alguna. No se empleó len-guaje que demostrase que la frase se profirió en sentido figu-rado. En vista de ello, son aplicables al de autos los casos en donde se impuso responsabilidad porque las manifestaciones fueron patentes imputaciones de delito. Mulero v. Martí*459nez, 58 D.P.R. 321; Díaz v. P. R. Ry., Light & Power Co., 63 D.P.R. 808. En Pueblo v. Lugo, 70 D.P.R. 592, se resolvió que la frase “Usted es un pillo, le robó $500 a mi tío” es ca-lumniosa per se, y que se profirió con el objeto y alcance de imputar un delito, siendo el propósito el de expresar exacta-mente la idea que se deriva de esas palabras, teniendo en cuenta su sentido usual, principal y corriente, y no en sentido figurado como mera expresión de abuso en un arrebato de ex-citación y de pasión. Se declaró que el acusado era culpable, no obstante el hecho de que, entre las partes, había mediado anteriormente una- reclamación de salarios y una venta de un café.
 La dificultad en este caso consiste en que, realmente, la intención puramente subjetiva de la denunciante fué la de expresar su indignación por el incumplimiento por el demandante de su obligación de pagar la deuda. Pero ese motivo interno de ella no -tuvo expresión externa. Los que oyeron sus palabras no tuvieron base para comprobar cuál era la intención que había detrás de las palabras.
En aquellos casos en que las imputaciones son calumniosas per se, la intención subjetiva de la persona que ha usado las palabras es irrevelante y no exime de responsabilidad. Cook v. Patterson Drug Co., 39 S.E.2d 304; Polakoff v. Hill, 27 N.Y.S.2d 142; 53 C.J.S. 43. Aún si el demandante, en su fuero interno conocía el origen y la verdadera significación de las palabras, ello no exime de responsabilidad a la parte demandada ya que, a los fines de la determinación de respon-sabilidad, las palabras deben caracterizarse, no por la reac-ción interna del demandante, sino por la naturaleza y signi-ficado en sí de las palabras y por el hecho de que esas pala-bras fueron oídas por terceras personas. Walgreen Co. v. Cochran, 61 F.2d 357; Koehler v. Sircovich, 269 S.W. 812; Merkel v. Carter Carburetor Corp., 175 F.2d 323; 53 C.J.S. 48, 49. El gravamen y la esencia de la acción se refieren a los daños ocasionados a la reputación de una persona, y la *460reputación depende de la reacción de terceras personas. 66 Harv. L. Rev. 479, número de enero de 1953. Es importante en la vida social el crédito ante los demás y la confianza de nuestros semejantes. (Véase el artículo del decano Roscoe Pound en 29 Harv. L. Rev. 640, 641.) Este es un caso en que la opinión ajena tiene mayor relevancia que la tranquilidad interna. No se cometió el primer error señalado. (1)
El apelante alega que fué excesiva la sentencia en cuanto a la cuantía de $1,000 en concepto de daños y perjuicios y de $250 en concepto de honorarios de abogados. Considerando todas las circunstancias de este caso no creemos que el tribunal a quo haya actuado incorrectamente al señalar tales cuantías de daños y perjuicios y honorarios de abogados y debe sostenerse su dictamen a tal efecto.

Debe confirmarse la sentencia apelada.


 La causa de acción en este caso surgió antes de la vigencia de la Constitución del Estado Libre Asociado de Puerto Rico. Véase la Sección 8 de la Constitución, que dispone que “toda persona tiene derecho a pro-tección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”.